COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-246-CV





PHILIP P. ANDERSON	APPELLANT



V.



LADONNA J. ANDERSON	APPELLEE



------------



FROM COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Philip P. Anderson appeals from the trial court’s interlocutory order denying his objection to the trial court’s prior order allowing Appellant’s trial counsel to withdraw.  On July 19, 2006, we sent Appellant a letter stating our concern that we may have no jurisdiction over this appeal because the order does not appear to be an appealable order.
(footnote: 2)  We indicated that this court could dismiss this appeal if we did not receive a response showing grounds for continuing the appeal by July 31, 2006.  While we did receive a response from Appellant, it does not show grounds for continuing the appeal.

Accordingly, because the order is neither a final judgment nor an appealable interlocutory order, we dismiss this appeal for want of jurisdiction.
(footnote: 3)


PER CURIAM

PANEL D:	DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED:  August 17, 2006

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:See 
Tex. Civ. Prac. & Rem. Code Ann. 
51.014(a) (Vernon Supp. 2005) (listing appealable interlocutory orders); 
Lehmann v. Har-Con Corp.
, 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule that an appeal may be taken only from a final judgment).


3:See
 
Tex. R. App. P.
 42.3(a), 43.2(f).